DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 5-21, 24-25, 30, 32 are pending; claims 5-16, 24 are withdrawn 
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17-21, 25, 30, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims to recite the limitations “logging to a memory a predicted time and date for a predicted seizure; a time of the seizure occurred and a seizure duration; a seizure severity; a time and a date of a therapy delivery” which are rejected for being new matter. All the limitations are required data to be logged, but as claimed every element does not find explicit, inherent, or implicit support based on the original disclosure as filed. While original claim 3 does support that it is contemplated that a predicted seizure time and date can be logged, there is nothing in the disclosure that sets forth any process for the determination of such time and date to allow such feature to be logged. This limitation would be supported in a memory capable of logging predicted seizure time and date. Regarding the logging of a time of the seizure occurred and a seizure duration, the disclosure does not appear to have this full limitation. duration is mentioned in 3 instances “In some embodiments, threshold(s) and/or duration(s) of seizure detection algorithms, and/or issuing a warning regarding and/or logging the outputs of the seizure detection algorithms, may be based on results of contingent gathering, e.g., if heart rate-based seizure detection requires the heart rate to be above a seizure threshold for 5 sec, and accelerometer indication of a seizure is temporally correlated with a heart rate indication, then duration can be lowered. For example, the duration can be lowered to the time of accelerometer indication.” but this does not appear to be logging of seizure duration as claimed. It is unclear where the disclosure talks about logging the seizure time of occurrence. Applicant is invited to explain support. Regarding the seizure severity, the limitation does not find express support, and although severity is mentioned, it is unclear where the logging of this information finds support in the disclosure as filed. Applicant is invited to explain support. Regarding the logging of a time and date of a therapy, the limitation does not find support. Date is only mention in original claim 3 in relation to predicted seizure, not therapy. Applicant is invited to explain support for this limitation. It is noted that if applicant is relying on an incorporation by reference, that these claimed elements are essential matter and cannot be incorporated by reference to a patent application, see MPEP 1.57(d). As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are all rejected for the same reasons as they depend from the features of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17-21, 25, 30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to recite the process limitations of  “logging to a memory a predicted time and date for a predicted seizure; a time of the seizure occurred and a seizure duration; a seizure severity; a time and a date of a therapy delivery” which renders the claim indefinite. First, it is unclear how all these required data features relate to the positively recited claimed steps of the remainder of the claim. For example, where does predicted seizure come from to allow for such logging? Thus, at a minimum, there is disconcert with the data in the processes and the data being logged. Second, it is unclear if the data in the other portions of the claims are the same or different from those being claimed here. How is epileptic event and therapy prior claimed related to these claimed features? For these reasons the metes and bounds of the claim are unclear which renders the claims indefinite. The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17-20, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al. (Denison, US 2008/0269631) in view of Dilorenzo et al. (Dilorenzo, US 2007/0150025) and Singh (US 2003/0236474).
 Regarding claim 1, Denison teaches a method, comprising:
receiving via a medical device (see entire document, especially Figures 3-10 reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal from a patient (see Figure 14 310); 
analyzing via the medical device data relating to the sentinel biological signal (see Figures 10, 14 310 [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement; impedance is measured in Ohms. see also [0040] which discusses impedance measurements); 
determining via the medical device whether a seizure is about to occur based upon the analyzing (see Figure 14 312 yes/no; “about to occur” reasonably reads on a prediction see [0180] FIG. 14 is a flow diagram illustrating another technique for predicting a seizure in a patient based on an impedance measurement of the brain of a patient and a measurement of a brain potential of a patient…As shown in FIG. 14, seizure detection module 208 (or another processor) measures an impedance of a patient's brain (310) and applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement (312). If the measured impedance indicates that an onset of a seizure is not likely, seizure detection module 208 continues measuring the impedance of the brain (310). In this way, seizure detection module 208 monitors an impedance of the patient's brain until the impedance measurement indicates the onset of a seizure. [0181] When the measured impedance indicates that the brain is in the state in which a seizure is likely, seizure); 
acquiring via the medical device a non-sentinel signal solely in response to the determination that the seizure is about to occur where the non-sentinel signal and the sentinel biological signal are different signal types (see Figure 14 314, brain potential measured in Volts; impedance (ohms) and potential (volts) are two different types of signals, see figure 10. [0159] Seizure detection module 208 processes the received output signal using any of the previously described techniques, i.e., any of the previously described techniques for detecting onset of a seizure based on an impedance measurement or based on a measurement of a brain potential, such as a measurement of an EEG signal or ECoG signal. [0162] For example, impedance, EEG signals, and ECoG signals could be monitored simultaneously, on an alternating basis, or for validation purposes. [0170]. [0140] “In some embodiments, one type of measurements, i.e., impedance or brain potential, may be used to validate a brain seizure predicted based on the other type of measurement.” (Emphasis added)); 
analyzing via the medical device data relating to the non-sentinel signal acquired solely in response to the determination that the seizure is about to occur (see Figure 14, [0181] applying any of the previously mentioned techniques to detect onset of a seizure based on the measured potential); 
confirming via the medical device the seizure based upon the analyzing of the data relating to the non-sentinel signal (see Figure 14 316 yes, [0181] The method in FIG. 14 may decrease false positives by using a second measurement, e.g., a measurement of a brain potential or measurement of other electrical signal that indicates the onset of seizure, as a validation or confirmation step); 
performing via the medical device a responsive action in response to confirming the seizure, wherein the responsive action is an electrical therapy delivery (see Figure 14 yes 318 and subsequent responsive action therapy. [0181], [0034]-[0035], [0066] Electrodes 32A-B, 34A-B, 36A-B, and 38A-B may be implanted to measure the impedance near key regions of the brain, which are regions of the brain that are relevant to the occurrence of seizures. The key regions of the brain may include, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Examples of key regions of the brain include the cortex (e.g., front or motor cortex), brainstem, cranial nerves (e.g., the vagus nerve)); 
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figures 1B pattern, [0047]-[0048]); 
comparing at least one feature of the sentinel biological signal to a first reference feature (see Figures 1B pattern match template); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see Figure 1B 10 yes/no; [0033] certain impedance values within the brain may indicate that the brain is in a "bias" state, and that a seizure is likely to occur (i.e., there is a high probability of seizure); [0046]. Plain meaning of data is information, and the yes/no results of the comparing are to determine bias state is certainly a determination indicative of a seizure data); and 
wherein analyzing data or the features relating to the non-sentinel signal comprises: 
extracting data or features from the non-sentinel signal (see Figures 1B pattern, [0047]-[0048]; [0181] applying any of the previously mentioned techniques to detect onset of a seizure based on the measured potential);  
comparing at least one feature of the non-sentinel signal to a second reference feature (see Figures 1B pattern match template; [0181]);
determining whether the comparing of the at least one feature of non-sentinel signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 14 316 yes/no corresponds to Fig. 1B method for potential pattern match yes/no of 10 in Figure 1B; [0181]); and
logging to a memory (see Figures 3-5 memory) a time of the seizure occurred (see [0056]-[0057], [0088], [0090], [0155] The action may be at least one of sending a signal to memory (not shown) to record data related to the seizure,);
wherein the acquisition of the non-sentinel signal ceases in response to the determination that an occurrence of the seizure has been confirmed and acquisition of the non-sentinel signal is resumed upon a second determination that a second seizure is about to occur (reasonably reads on the normal operation of the loop of Figure 14; [0162] In some embodiments, both modules 202, 204 may be monitored on an alternating basis, or one of the modules may serve as a primary source that is monitored on continuing basis while the other module is only monitored for validation purposes. In each case, the module 202, 204 that is not being monitored at a given time may be turned off or its output may be ignored. When its output is needed, a module 202, 204 may be activated by seizure detection module 208).
However, the limitations of logging to a memory a predicted time and date for a predicted seizure; a seizure duration; a seizure severity; a time and a date of a therapy delivery are not directly taught.
Dilorenzo teaches a related system for managing patient seizure activity (see title and abstract), and teaches a process to predict seizure propensity along different time horizons, where such information is logged into memory for the ability of user query after the data is collected (a predicted time and date for a predicted seizure: see Figures 2, 5, [0098], [0063] The patient may also use patient communication assembly 18 to query information from system 10; this information includes propensity for seizure, neural state, estimations for the likelihood or probability of a seizure, estimated time horizons, and responses to pharmacological agents, such as antiepileptic drugs, which the patient may be taking chronically, acutely, or as part of a trial dose.), and additional data may be collected including seizure duration (a seizure duration: see [0166]), data related to the therapy (a time and a date of a therapy delivery: see [0077], [0150], [0155], [0164]). Singh teaches a related system for monitoring seizures (see title and abstract), and teaches the usage of memory to store length, intensity, and time of seizures (a seizure duration and a seizure severity: see [0054]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of storing data related to seizure activity of a patient in order to allow for a user to query such information after a system logs the information. 
Regarding claim 2, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches wherein the seizure is an epileptic seizure (see Figure 14 seizure, [0035] Neurological disorders that cause seizures, such as epilepsy, may be generated in one or more of regions of the brain, which may differ between patients.  The impedance in one or more of these "key regions" of the brain may be monitored.  These "key regions" of the brain may be, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Using interpretation of instant specification, the identification of the event itself is [0045] In some embodiments, the brain state change is an epileptic event, such as a seizure. The brain state change detection module 170 is capable of detecting electrical, and/or chemical changes relating to a portion of a patient's brain by analyzing body data indicative of the state of the patient's brain).
Regarding claim 3, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches wherein responsive action further comprises: issuing a warning to at least one of the patient, a caregiver or a healthcare provider (see Figure 14 318, [0007], [0034], [0042], [0046] In addition or instead of delivering therapy, an alarm may be provided upon the prediction of a seizure).
Regarding claim 17, Denison teaches a method, comprising:
sensing via a medical device (see entire document, especially Figures 3-10 reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal or feature thereof with a first sensor or electrode (see Figures 10, 14 310 [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement; impedance is measured in Ohms. see also [0040] which discusses impedance measurements); 
analyzing via the medical device the sentinel biological signal or feature thereof to determine at least one feature (see Figure 14, [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement, Figures 1A/B threshold/pattern, [0047]-[0048]); 
detecting via the medical device a probable seizure based on the at least one feature thereof (see Figure 14 312 yes/no), 
wherein the detecting comprises comparing the feature to a reference value (see Figures 1A.B threshold comparison or pattern match template);
initiating via the medical device at least one responsive action comprising acquiring and analyzing a non-sentinel signal or feature thereof in response to the probable seizure (Figure 14 314 brain potential reads on alternative instance of determination and subsequent acquiring signals; brain potential measured in Volts); 
confirming via the medical device the probable seizure based on the analyzing the non-sentinel signal or feature thereof where the non-sentinel signal and the sentinel biological signal are different signal types  (see Figure 14 316 yes/no, [0181] The method in FIG. 14 may decrease false positives by using a second measurement, e.g., a measurement of a brain potential or measurement of other electrical signal that indicates the onset of seizure, as a validation or confirmation step. -impedance (ohms) and potential (volts) are two different types of signals, see figure 10. [0159] Seizure detection module 208 processes the received output signal using any of the previously described techniques, i.e., any of the previously described techniques for detecting onset of a seizure based on an impedance measurement or based on a measurement of a brain potential, such as a measurement of an EEG signal or ECoG signal. [0162] For example, impedance, EEG signals, and ECoG signals could be monitored simultaneously, on an alternating basis, or for validation purposes. [0170]. [0140] “In some embodiments, one type of measurements, i.e., impedance or brain potential, may be used to validate a brain seizure predicted based on the other type of measurement.” (Emphasis added));
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figures 1B pattern, [0047]-[0048]);   
comparing at least one feature of the sentinel biological signal to a first reference feature (see Figures 1B pattern match template); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see Figure 1B 10 yes/no; [0033] certain impedance values within the brain may indicate that the brain is in a "bias" state, and that a seizure is likely to occur (i.e., there is a high probability of seizure); [0046]. Plain meaning of characteristic is distinguishing feature or quality, and the yes/no results of the comparing are to determine bias state is certainly a determination indicative of a seizure characteristic); and 
wherein analyzing data or the features relating to the non-sentinel signal comprises: 
extracting data or features from the non-sentinel signal (see Figures 1B pattern, [0047]-[0048]; [0181] applying any of the previously mentioned techniques to detect onset of a seizure based on the measured potential); 
comparing at least one feature of the non-sentinel signal to a second reference feature (see Figures 1B pattern match template; [0181]); and 
determining whether the comparing of the at least one feature of non-sentinel signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 14 316 yes/no corresponds to Fig. 1B method for potential pattern match yes/no of 10 in Figure 1B; [0181], [0035], [0045]); and 
delivering an electrical therapy to a vagus nerve based on the occurrence of the epileptic event (see Figure 14 yes 318 and subsequent responsive action therapy. [0181], [0034]-[0035], [0066] Electrodes 32A-B, 34A-B, 36A-B, and 38A-B may be implanted to measure the impedance near key regions of the brain, which are regions of the brain that are relevant to the occurrence of seizures. The key regions of the brain may include, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Examples of key regions of the brain include the cortex (e.g., front or motor cortex), brainstem, cranial nerves (e.g., the vagus nerve));and
logging to a memory (see Figures 3-5 memory) a time of the seizure occurred (see [0056]-[0057], [0088], [0090], [0155] The action may be at least one of sending a signal to memory (not shown) to record data related to the seizure,).
However, the limitations of logging to a memory a predicted time and date for a predicted seizure; a seizure duration; a seizure severity; a time and a date of a therapy delivery are not directly taught.
Dilorenzo teaches a related system for managing patient seizure activity (see title and abstract), and teaches a process to predict seizure propensity along different time horizons, where such information is logged into memory for the ability of user query after the data is collected (a predicted time and date for a predicted seizure: see Figures 2, 5, [0098], [0063] The patient may also use patient communication assembly 18 to query information from system 10; this information includes propensity for seizure, neural state, estimations for the likelihood or probability of a seizure, estimated time horizons, and responses to pharmacological agents, such as antiepileptic drugs, which the patient may be taking chronically, acutely, or as part of a trial dose.), and additional data may be collected including seizure duration (a seizure duration: see [0166]), data related to the therapy (a time and a date of a therapy delivery: see [0077], [0150], [0155], [0164]). Singh teaches a related system for monitoring seizures (see title and abstract), and teaches the usage of memory to store length, intensity, and time of seizures (a seizure duration and a seizure severity: see [0054]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of storing data related to seizure activity of a patient in order to allow for a user to query such information after a system logs the information. 
Regarding claim 18, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches an embodiment in Figure 14 where two distinct event detections are taught to confirm an event. The embodiment of Figure 14 does not directly teach wherein the sentinel biological signal or feature thereof is selected from a cardiac signal or feature thereof, a kinetic signal or feature thereof, or both; and the non-sentinel signal or feature thereof is selected from the cardiac signal or feature thereof, an kinetic signal or feature thereof, a respiratory signal or feature thereof, an oxygen saturation signal or feature thereof, based on the second biological signal or feature thereof being different from the first biological signal or feature thereof. However, Denison does teach that an event can be detected by both a cardiac and kinetic signal detection (see [0056] During the same trial period of time, the actual occurrence of a seizure is sensed and the date and time of the seizure are recorded (12).  Any suitable technique may be used for detecting the actual occurrence of a seizure.  In one embodiment, a system using known techniques of measuring and analyzing EEG or electrocorticogram (ECoG) waveforms may be used.  EEG signals may be recorded via external or implanted electrodes, while ECoG signals, which are deep brain counterparts to EEG signals, typically require the implantation of electrodes on the surface of the brain itself or on the dura matter that surrounds the brain.  In other embodiments, a system that detects an abnormal tremor or abnormal body movement, e.g., via one or more accelerometers may be used to detect the actual occurrence of a seizure.  In yet another embodiment, a heart rate of the patient may be monitored, where a change in heart rate may indicate an onset of a seizure (emphasis added)). As Denison does suggest that other seizure detections can be used as variants to potential/impedance detection it would have been obvious to one of ordinary skill in the art at the time of the invention as a simple substitution of one element for another to replace the detections described in Figure 14, for example heart rate and kinetic, to obtain predictable results of detecting seizures by two independent methods to confirm seizure occurrence.
Regarding claim 19, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches confirming a seizure based on the non-sentinel signal or feature thereof (see Figure 14 316); 
confirming an end of the seizure based on a value returning to a baseline number (see [0037], [0043] Figure 14 loop repeats to 310, reads on the iteration of detection after therapy applied, where 312 or 316 reads a ‘no’ indicating level not reached and reasonably reads on such being a baseline number) and
stopping acquiring or analyzing of the non-sentinel signal or feature thereof based on the detection of the end of the seizure (see Figure 14, reasonably reads on the “no” of 316).  
Regarding claim 20, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches wherein the responsive action further comprises at least one of acquiring the non-sentinel signal or feature thereof with a second sensor or buffering the non-sentinel signal or feature thereof to a memory buffer (see Figure 14 314, Figure 10).
Regarding claim 32, the limitations are met by Denison in view of Dilorenzo and Singh, where Denison teaches wherein the determination that the seizure is about to occur refers to an onset of the epileptic event (see Figure 14 seizure, [0035] Neurological disorders that cause seizures, such as epilepsy, may be generated in one or more of regions of the brain, which may differ between patients.  The impedance in one or more of these "key regions" of the brain may be monitored.  These "key regions" of the brain may be, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Using interpretation of instant specification, the identification of the event itself is [0045] In some embodiments, the brain state change is an epileptic event, such as a seizure. The brain state change detection module 170 is capable of detecting electrical, and/or chemical changes relating to a portion of a patient's brain by analyzing body data indicative of the state of the patient's brain).

Claim 1-3, 17-21, 25, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US 2011/0251468) in view of Dilorenzo et al. (Dilorenzo, US 20070150025).
Regarding claim 1, Osorio teaches a method, comprising: 
receiving via a medical device (see entire document, especially Figures reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal from a patient (see Figure 5, elements 512-524, 526 ability to receive data. [0119] The autonomic or neurologic index data processing unit 525 may comprise one or more subunits capable of performing autonomic or neurologic index quantification); 
analyzing via the medical device data relating to the sentinel biological signal (see Figure 5 element 525 [0118]-[0120], and Figures 6a-e element 610. [0120] Turning now to FIG. 6A, a flowchart depiction of a method of determining a responsiveness of a patient is shown, in accordance with one illustrative embodiment of the present invention. Monitoring 610 for an indication of a triggering event, such as a signal from autonomic or neurologic index detection unit 265a, is performed. [0121] After monitoring 610 is performed, a determination 620 is made as to whether a triggering event is occurring or has occurred. The triggering event may be a medical event (such as a medical event indicated by autonomic or neurologic index detection unit 265a); 
determining via the medical device whether a seizure is about to occur based upon the analyzing (see Figures 6a-e element 620; [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA))); 
acquiring via the medical device a non-sentinel signal solely in response to the determination that the seizure is about to occur where the non-sentinel signal and the sentinel biological signal are different signal types (see Figure 6B-E processes disclosed that responsive tests data solely is acquired due to 610 and 620 conditions met, [0078]-[0102] various data from tests confirm event, for example, [0097]-[0098]); 
analyzing via the medical device data relating to the non-sentinel signal acquired solely in response to the determination that the seizure is about to occur (see Figures 6a-e, elements 640, 660, 675, 681-686, test of responsiveness; [0078]-[0102] various tests); 
confirming via the medical device the seizure based upon the analyzing of the data relating to the non-sentinel signal (see [0078]-[0102] various tests confirm event, for example, [0097]-[0098] “validate detections” based on test of responsiveness); 
performing via the medical device a responsive action in response to confirming the seizure, wherein the responsive action is an electrical therapy delivery (see Figures 6A-E deliver therapy or modify therapy [0007], [0038], [0048], [0050], [0112], [0113], [0202]); 
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figure 5, data gathered from raw signals); 
comparing at least one feature of the sentinel biological signal to a first reference feature (see [0074]-[0075]); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see [0074]-[0075]. Plain meaning of data is information, and the results of the comparing to threshold are to determine triggering state, which is certainly a determination indicative of a seizure data); and 
wherein analyzing data or the features relating to the non-sentinel signal comprises: 
extracting data or features from the non-sentinel signal (see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]);  
comparing at least one feature of the non-sentinel signal to a second reference feature (see [0087]-[0102]); and 
determining whether the comparing of the at least one feature of non-sentinel signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 6E); and
logging to a memory (see Figures 2-4, [0049] The memory 217 may comprise various memory portions where a number of types of data (e.g., internal data, external data instructions, software codes, status data, diagnostic data, etc.) may be stored.) a time of the seizure occurred and a seizure duration (see [0104]-[0106]); a seizure severity (see [0104]); a time and a date of a therapy delivery (see [0105], [0112]);
wherein the acquisition of the non-sentinel signal ceases in response to the determination that an occurrence of the seizure has been confirmed and acquisition of the non-sentinel signal is resumed upon a second determination that a second seizure is about to occur (see entire document, especially Figures 6A-E, normal operation of the process loop; [0127]).
however, the limitation of logging to a memory a predicted time and date for a predicted seizure is not directly taught.
Dilorenzo teaches a related system for managing patient seizure activity (see title and abstract), and teaches a process to predict seizure propensity along different time horizons, where such information is logged into memory for the ability of user query after the data is collected (a predicted time and date for a predicted seizure: see Figures 2, 5, [0098], [0063] The patient may also use patient communication assembly 18 to query information from system 10; this information includes propensity for seizure, neural state, estimations for the likelihood or probability of a seizure, estimated time horizons, and responses to pharmacological agents, such as antiepileptic drugs, which the patient may be taking chronically, acutely, or as part of a trial dose.). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of storing data related to seizure activity of a patient in order to allow for a user to query such information after a system logs the information.
Regarding claim 2, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches wherein the seizure is an epileptic seizure (see [0062]).
Regarding claim 3, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches the limitations directly, except the feature of wherein responsive action further comprises: issuing a warning to at least one of the patient, a caregiver or a healthcare provider are not directly taught. However, Osorio teaches directly that such additional warning in addition to therapy is known in the art to be beneficial (see [0167] These findings justify the issuing of automated warning(s) (in addition to therapy) to decrease the risk of injuries and costs of care (both direct and indirect) and enhance the quality of life of subjects with seizures originating from certain brain regions). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine an automated warning system in addition to the therapy application with the motivation as suggested in [0167].
Regarding claim 17, Osorio teaches a method, comprising: 
sensing via a medical device a sentinel biological signal or feature thereof with a first sensor or electrode (see Figure 5, elements 512-524); 
analyzing via the medical device sentinel biological signal or feature thereof to determine at least one feature (see Figure 5 element 525 [0118]-[0120], and Figures 6a-e element 610); 
detecting via the medical device a probable seizure based on the at least one feature thereof (see Figures 6a-e element 620), 
wherein the detecting comprises comparing the feature to a reference value (see [0074]-[0075]);
initiating via the medical device at least one responsive action comprising acquiring and analyzing a non-sentinel signal or feature thereof in response to the probable seizure (see Figures 6a-e, elements 640, 660, 675, 681-686, test of responsiveness; [0078]-[0102] data from various tests); 
confirming via the medical device the probable seizure based on the analyzing the second biological signal or feature thereof where the non-sentinel signal and the sentinel biological signal are different signal types (see [0078]-[0102] various tests generate data used to confirm event, for example, [0097]-[0098] “validate detections” based on test of responsiveness);
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figure 5, data gathered from raw signals);   
comparing at least one feature of the sentinel biological signal to a first reference feature (see [0074]-[0075]); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see [0074]-[0075]. Plain meaning of characteristic is distinguishing feature or quality, and the results of the comparing to threshold are to determine triggering state, which is certainly a determination indicative of a seizure characteristic); and 
wherein analyzing data or the features relating to the non-sentinel signal comprises: 
extracting data or features from the non-sentinel signal (see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]); 
comparing at least one feature of the non-sentinel signal to a second reference feature (see [0087]-[0102]); and 
determining whether the comparing of the at least one feature of non-sentinel signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 6E);
delivering an electrical therapy to a vagus nerve based on the occurrence of the epileptic event (see Figures 6A-E deliver therapy or modify therapy [0007], [0038], [0048], [0050], [0112], [0113], [0202]); and
logging to a memory (see Figures 2-4, [0049] The memory 217 may comprise various memory portions where a number of types of data (e.g., internal data, external data instructions, software codes, status data, diagnostic data, etc.) may be stored.) a time of the seizure occurred and a seizure duration (see [0104]-[0106]); a seizure severity (see [0104]); a time and a date of a therapy delivery (see [0105], [0112]);
however, the limitation of logging to a memory a predicted time and date for a predicted seizure is not directly taught.
Dilorenzo teaches a related system for managing patient seizure activity (see title and abstract), and teaches a process to predict seizure propensity along different time horizons, where such information is logged into memory for the ability of user query after the data is collected (see Figures 2, 5, [0098], [0063] The patient may also use patient communication assembly 18 to query information from system 10; this information includes propensity for seizure, neural state, estimations for the likelihood or probability of a seizure, estimated time horizons, and responses to pharmacological agents, such as antiepileptic drugs, which the patient may be taking chronically, acutely, or as part of a trial dose.). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of storing predictions of seizures in order to allow for a user to query such information after a system logs the information. 
Regarding claim 18, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches wherein the sentinel biological signal or feature thereof is selected from a cardiac signal or feature thereof, a kinetic signal or feature thereof, or both (see [0074] For still a further example, a plurality of autonomic and/or neurologic (e.g., brain, cranial nerve, or kinetic) index value(s) may be used to determine whether a medical event has occurred.  For example, the triggering event may be a finding that the patient's heart rate is above a threshold value at a time when a body kinetic signal shows the patient's body orientation is reclined or when it indicates the patient stopped moving); and the non-sentinel signal or feature thereof is selected from the cardiac signal or feature thereof, an kinetic signal or feature thereof, a respiratory signal or feature thereof, an oxygen saturation signal or feature thereof, based on the second biological signal or feature thereof being different from the sentinel biological signal or feature thereof ([0096] In one embodiment, the difficulty and duration of the degree of responsiveness test may be optimized according to the cost of detection or the clinician's desired balance of sensitivity (low false negative rate) and specificity (low false positive rate), and/or to account for changes in event severity over time.  Doing so may require co-analysis of the degree of responsiveness test results with another indicator of a medical event, such as can be read from an autonomic (e.g., heart rate) or neurologic, (e.g., EEG) of the patient, or some other indicator that may exist or be developed). 
Regarding claim 19, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches confirming a seizure based on the non-sentinel signal or feature thereof (see Figures 6a-e element 640 to 660 or 690); 
confirming an end of the seizure based on a value returning to a baseline number (see Figures 6a-e elements 620, [0074]-[0075] threshold level not reached indicating triggering level not reached and reasonably reads on such being a baseline number); and
stopping acquiring or analyzing of the non-sentinel signal or feature thereof based on the detection of the end of the seizure (see Figures 6a-e element 620 and/or 660 “No” after a detection for the loop repeating).  
Regarding claim 20, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches wherein the responsive action further comprises at least one of acquiring the non-sentinel signal or feature thereof with a second sensor or buffering the non-sentinel signal or feature thereof to a memory buffer (see [0078]-[0102] various tests sensed, memory storing data [0104]).
Regarding claim 21, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches wherein the sentinel biological signal or feature thereof is an electrocardiography (EKG) signal or feature thereof (see Figure 5, [0115]); and the non-sentinel signal or feature thereof is a responsiveness signal or feature thereof (see Figures 6a-e, elements 640, 660, 675, 681-686, test of responsiveness; [0078]-[0102] various tests).
Regarding claim 25, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches the sentinel biological signal is an autonomic signal and the non-sentinel signal is a neurologic signal (autonomic indicia or heart taught for sentinel signal, see entire document, especially [0120], [0121], [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA)), [0066]-[0069]; [0088] In certain embodiments, one or more autonomic and/or neurologic indices may give information relating to the patient's attention and/or effort given to the test. [0096] In one embodiment, the difficulty and duration of the degree of responsiveness test may be optimized according to the cost of detection or the clinician's desired balance of sensitivity (low false negative rate) and specificity (low false positive rate), and/or to account for changes in event severity over time. Doing so may require co-analysis of the degree of responsiveness test results with another indicator of a medical event, such as can be read from an autonomic (e.g., heart rate) or neurologic, (e.g., EEG) of the patient, or some other indicator that may exist or be developed).
Regarding claim 32,  the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches wherein the determination that the seizure is about to occur refers to an onset of the epileptic event (see entire document, especially see [0062]).

Claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US 2011/0251468) in view of Dilorenzo et al. (Dilorenzo, US 20070150025) as applied to claim 1 above, and further in view of Osorio’711 (US 2012/0046711).
Regarding claim 30, the limitations are met by Osorio in view of Dilorenzo, where Osorio teaches extracting a feature from the sentinel biological signal and the non-sentinel signal (see Figure 5, [0074-[0075]. see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]), but does not directly teach wherein the feature of the sentinel signal is heart rate and the non-sentinel signal is heart rate variability or EKG morphology. However, Osorio does teach that the same features may be used during monitoring and responsive testing and such features may be heart rate and heart rate variability (see entire document, especially [0066] For example, the autonomic or neurologic index value(s) used to determine whether a medical event has occurred may be the heart rate, a change in the heart rate, or the rate of change in heart rate, and the triggering event may be a heart rate above a first previously determined value, a heart rate below a second previously determined value, or a rate of change of heart rate above a third previously determined value, a heart rate variability above or below a fourth or fifth previously determined value, among others. Other cardiovascular indices values include, but are not limited to, blood pressure, heart sounds, heart rhythm, heartbeat wave morphology, heartbeat complex morphology, or the shape of the deflection of the thoracic wall as the heart apex beats against it, among others. Such cardiovascular index values can be detected by electrocardiography, blood pressure monitors, a microphone, or apexcardiography, among others. [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA)), [0066]-[0069]; [0088] In certain embodiments, one or more autonomic and/or neurologic indices may give information relating to the patient's attention and/or effort given to the test. [0112] The medical device system of one embodiment of the present invention provides for software module(s) that are capable of acquiring, storing, and processing various forms of data, such as patient data/parameters (e.g., demographic data, physiological data such as autonomic and neurologic index values, such as heart rate or EKG morphology changes or breathing rate or pattern changes, among others, disease status (progression, regression, or stabilization), quality of life data, etc.). Therefore, Osorio does suggest that heart rate itself can be used to trigger the test for responsiveness, and suggests that other autonomic data may be gathered during the test of responsiveness, and lists EKG morphology as one. Ossorio’711 teaches that the emergence of the EKG morphology change could automatically trigger an upgrade of the warning (to red in this example) and/or implementation of therapeutic or other measures (see [0050]-[0051]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of using heart rate as a sentinel signal, and EKG morphology as a non-sentinel signal acquired during responsive tests in order to monitor patient states.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 6/17/2022.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 first paragraph have been fully considered and but are not persuasive. Applicant argues the rejection by 1) citing paragraph 30 and appears to conclude that such provides basis for the active step of logging data of a predicted time and date for a predicted seizure a time of the seizure occurred and a seizure duration, a seizure severity, a time and a date of a therapy delivery; 2) Lastly, applicant argues that “clearly, logging outputs of seizure detection algorithms includes logging duration(s) of seizure and severity of seizure”. The examiner respectfully disagrees. The main issue with the claimed list of data is that these features appear to have nothing to do with the other required process limitations and appear to be superfluous in nature, yet applicant argues that the logging of data is what is novel or non-obvious about the claimed invention, considered as a whole. While applicant cites to paragraph 30, the mere mention that a prediction can be determined does not provide description of achieving such prediction, and as is clear, this prediction is separate from the onset or about to occur limitation otherwise the same terminology would be claimed in both instances. As stated in the paragraph 30 cited by applicant, the second biological signal may be used to predict an epileptic event. However, the claim sets forth that the second (non-sentinel) biological signal is used to confirm an occurrence of an epileptic event, not claimed to predict a future epileptic event. Thus, applicant point here is misplaced. There is nothing in the disclosure itself that discusses a process for predicting future seizures, and it is unclear if such information is being gleaned from an incorporated by reference material. At most, it appears the description states that data could be used to predict, but does not provide any explained mechanism for such prediction time and date, therefore, as this data is unrelated to the claimed process limitations previously claimed, does not provide support for the derivation and then the logging of such information at the time the application was filed. Lastly, applicant’s arguments that logging outputs of seizure algorithms supports the species being claimed in not persuasive. Clearly, this does not provide express or inherent support, and the examiner is unconvinced that such supports implicit logging of such information. While the information could be logged in a system claim with a memory capable of storing such data (i.e. a memory capable of logging…), but in the current form, does not appear that such information was contemplated as being actively logged by applicant at the time the application was filed. The arguments as presented are not persuasive for each feature being claimed as positively being part of the active logging step claimed. The rejections are respectfully maintained.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 second paragraph have been fully considered but are not persuasive. Applicant argues that the response to the 112 first paragraph are sufficient to overcome the 112 second rejections. The examiner respectfully disagrees as applicant has not directly addressed any of the particular issues raised under second paragraph. Rejections under 112 first and second paragraph are distinct rejections which each require responses in order for applicant to be fully responsive. This is a warning that should these rejections not be responded to again, such response will be treated as not being fully responsive to the prior office action. Please address each point raised in the rejections. The rejections are respectfully maintained. 
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant argues that the combination does not teach logging the claimed data. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As presented in the rejection, the features claimed are reasonably taught in the combination and reasonably read on the claimed limitations. The ability to query past information which is stored reasonably teaches that the data of propensity timeframe (predicted seizure) is logged with respect to time and date (see Dilorenzo  [0098], [0063]), in addition to the fact that such saving of data is also and synchronized by a clock (see Dilorenzo [0080]), and such consideration is consistent with the level of detail present in the disclosure as filed. The rejections are respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guttag et al. (Guttag, US 2006/0111644) teaches a similar system which identifies further classification of seizures can be made.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791